SUMMARY ORDER
Sandra Berrocal appeals from the final judgment of conviction and sentence entered on July 17, 2000 in the United States District Court for the Eastern District of New York (Hurley, /.). The District Court sentenced Berrocal principally to 57 months of imprisonment, to be followed by 36 months of supervised release, pursuant to Berrocal’s plea of guilty to one count of conspiracy to launder the proceeds of narcotics trafficking in violation of 18 U.S.C. § 1956(h). Berrocal claims on appeal that the District Court erred in failing to decrease her offense level by two levels for a “minor role” in the conspiracy, pursuant to § 3B1.2 of the United States Sentencing Guidelines (“Sentencing Guidelines”), and abused its discretion in failing to downwardly depart based upon Berrocal’s claim of extraordinary family circumstances, pursuant to §§ 5H1.6 and 5K2.0 of the Sentencing Guidelines.
According to Berrocal’s plea allocution and the Presentencing Report, she, along with other co-conspirators, engaged in a simple scheme to launder drug trafficking proceeds by picking up large sums of money from pick-up points in New York, storing it in an apartment that Berrocal and Valencia rented, and then delivering the money to others in New York. Berrocal’s role in the scheme essentially consisted of renting, along with Valencia, the apartment used to house the money, renting the cars used to pick up and deliver the money, and accompanying her co-conspirators on pick-up and drop-off trips.
Berrocal entered a plea of guilty on August 16, 1999, before a magistrate judge, and appeared before the District Court for sentencing on June 12, 2000. The District Court, finding Berrocal’s plea before the magistrate inadequate, and seeking further information on Berrocal’s role in the conspiracy, ordered a hearing pursuant to United States v. Fatico, 579 F.2d 707 (2d Cir.1978).
At the Fatico hearing, on July 14, 2000, Berrocal, the only witness, described for the court her role in the conspiracy relative to her co-conspirators. She also argued in support of her motion for a downward departure based on extraordinary family circumstances. At the close of the Fatico hearing, the District Court rejected the decrease in sentence level for minor role and declined to depart based on extraordinary family circumstances.
Having reviewed the record and the findings of the District Court, we AFFIRM the judgment of the District Court substantially for the reasons stated during its thorough Fatico hearing.